- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA PARANAENSE DE ENERGIA - COPEL Corporate Taxpayers ID (CNPJ) 76.483.817/0001-20 PUBLICLY-HELD COMPANY CVM 1431-1 SEC (CUSIP) 20441B407  Preferred B Shares SEC (CUSIP) 20441B308  Common Shares LATIBEX 29922  Preferred B Shares NOTICE TO SHAREHOLDERS As decided at the 94 th Extraordinary Meeting of the Board of Directors held on August 17, 2010, payment of interest on own capital from fiscal year 2010 to shareholders registered as of August 20, 2010 will start on September 20 in lieu of dividend payments, pursuant to Law 9,249/95, the value of which shall be compensated upon determining the annual dividends for FY 2010 as follows: 1. ADVANCE PAYMENT OF INTEREST ON OWN CAPITAL Gross Amount: R$ 85,000,000.00 Earnings per share For common shares
